Title: To John Adams from Timothy Pickering, 19 August 1797
From: Pickering, Timothy
To: Adams, John


Sir,
Philadelphia Augt. 19. 1797 2 o’clock p.m.


The Attorney General just informs me that before your departure you directed him to employ Mr. John Read, if Mr. Hall should decline the office of agent, without waiting any further order from you. Having no knowledge of this determination, I wrote to you yesterday and this morning, mentioning the names of candidates, supposing the matter would remain suspended until your answer should arrive. But the Attorney Genl. considers your direction to him so decisive, that in order to avoid further delay in the business before the Commissioners, he shall immediately engage Mr. John Read as the Agent of the U. States for that service.
I have the honour to be / with great respect / Sir, your most obt. Servt.
            Timothy Pickering
